Citation Nr: 1010188	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  05-20 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1969 to 
September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated March 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has PTSD related to his active 
service.  The Board notes that the Veteran served with the F 
Btry., 16th Arty., while stationed in Vietnam and had an MOS 
of 13A artillery.  The Veteran stated that he participated in 
firing artillery at the enemy, and that the locations where 
he served were hit by artillery and sniper fire.  The Veteran 
also reported witnessing a fatal injury to one man and the 
gunshot wound of another.  

An April 2009 response from CURR indicated that an enemy 
attack on the Veteran's base camp was verified.  Thus, the RO 
conceded that the Veteran had combat service.   

Unfortunately, there is still a question as to whether the 
Veteran has a confirmed diagnosis of PTSD.  Review of the 
record shows that the Veteran, in a July 2008 statement, 
indicated that he received treatment for PTSD at the 
Pocatello Vet Center.  Additionally, a May 2009 letter from a 
Vet Center psychologist further indicated that the Veteran 
had received treatment for PTSD at the Vet Center since July 
2003.  However, it does not appear that any attempt was made 
to obtain the Vet Center records.  These records should be 
obtained and associated with the claims file.  

Moreover, the Board notes that a review of the claims file 
shows that the Veteran failed to report for his scheduled VA 
examination, but a November 2009 statement from the Veteran 
indicated that the Veteran had reported to a VA examination 
at the VA Medical Center in Salt Lake City, Utah.  A copy of 
this examination is not of record.  The RO should attempt to 
locate a copy of the VA examination and associate it with the 
claims file.  

In the event that a copy of the VA examination cannot be 
found, the Veteran should be afforded a new VA examination to 
determine if the Veteran has PTSD related to his verified 
stressor.  See 38 U.S.C.A. § 5103A(d)(1) (West 2002); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at a VA health-care facility 
if the evidence of record does not contain adequate evidence 
to decide a claim).  

Accordingly, the case is REMANDED for the following action:

1.	After obtaining any necessary 
authorizations, the RO/AMC should 
attempt to obtain copies of all 
pertinent treatment records from the 
Pocatello Vet Center from July 2003 to 
the present.  If the RO/AMC is 
unsuccessful in its efforts to obtain 
any such evidence, it should so inform 
the Veteran of its inability to obtain 
the evidence and request that the 
Veteran submit such evidence.  

2.	After the Vet Center records, if any, 
are associated with the claims file, 
the RO/AMC should attempt to find a 
copy of the VA examination that the 
Veteran reported attending in his 
November 2009 statement.  If the 
examination cannot be located, the 
Veteran should be afforded another 
psychiatric examination by a physician 
with appropriate expertise to 
determine the nature and etiology of 
any diagnosed PTSD.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  The 
examiner should opine as to whether it 
is at least as likely as not (a 50 
percent chance) that any psychiatric 
disorder currently present, including 
PTSD, is etiologically related to the 
Veteran's verified stressors.  The 
claims file should be reviewed and a 
complete rationale for any opinion 
should be provided.

A diagnosis of PTSD under criteria 
set forth in the Diagnostic and 
Statistical Manual of Mental 
Disorders (Fourth Edition) must be 
made or definitively ruled out.  If 
PTSD is diagnosed, the examiner must 
identify the independently verifiable 
in-service stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, 
the examiner should explain why the 
diagnosis was not made.  The claims 
folder, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.

3.	After the foregoing, the RO should 
review the Veteran's claims.  If the 
determination is adverse to the 
Veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case 
and given an opportunity to respond.  
The case should then be returned to 
the Board as indicated.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


